Citation Nr: 9917154	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-17 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in March 1997, and the RO issued a statement of 
the case in April 1997.  The veteran submitted a substantive 
appeal in July 1997.  A hearing scheduled in April 1999 was 
canceled because the veteran did not appear.

The issue of entitlement to service connection for a skin 
condition as a result of exposure to herbicides is also in 
appellate status.  In correspondence dated in April 1998, the 
veteran withdrew his appeal on this issue.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing that he currently has PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's service medical records do not show a diagnosis 
of PTSD.  Nor do the post-service medical records.  A January 
1997 VA examination report states clearly that the veteran 
showed no signs or symptoms of psychosis.   The examiner's 
overall clinical impression was one of a bipolar disorder in 
good remission.  The examiner noted that, aside from an 
occasional nightmare about Vietnam and an occasional bad 
thought about this very troubled time in the veteran's life, 
there was no evidence at all of PTSD.  A claim is not well 
grounded where there is no medical evidence demonstrating the 
presence of the claimed disorder.  Caluza, 7 Vet. App. 498.

While the veteran asserts that he is a candidate for service 
connection for PTSD due to events experienced in service 
while in Vietnam, this lay evidence is not sufficient to 
demonstrate the presence of the claimed disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of 
PTSD.  A claim for PTSD requires a clear current diagnosis of 
the disorder.  38 C.F.R. § 3.304(f); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  The medical evidence does not show 
that the veteran currently has PTSD.  Hence, his claim for 
service connection for PTSD is not plausible, and it is 
denied as not well grounded.

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).  Since a current clear 
diagnosis of PTSD is not shown, there is no need for the 
Board to determine whether the veteran meets the other 
eligibility requirements to establish service connection for 
PTSD.

The Board notes that the RO denied the claim for service 
connection for PTSD on the merits and finds no prejudice to 
the veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for PTSD at any time by notifying the RO 
of such an intention and submitting supporting evidence.  An 
example of supporting evidence is a medical report showing 
the presence of the claimed disorder.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

ORDER

The claim for service connection for PTSD is denied as not 
well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

